— Motion to amend order entered June 28, 1938 [254 App. Div. 928], so as to specify by number the findings of fact upon which the reversal was made granted upon condition that the movants pay to the respondent on the motion the disbursements for printing incurred by the respondent in prosecuting his appeal to the Court of Appeals, provided, however, that he obtains an order from the Court of Appeals permitting the withdrawal of the appeal, and pay ten dollars costs of this motion. Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.